Case 8:20-cv-00944-JLS-DFM Document 48 Filed 07/23/21 Page 1 of 2 Page ID #:540




   1
   2
   3
   4
   5
   6
                                                       JS-6
   7
   8
   9
  10                  IN THE UNITED STATES DISTRICT COURT
  11              FOR THE CENTRAL DISTRICT OF CALIFORNIA
  12
  13 MORDECHAI RUBIN aka MICHAEL             Case No. 8:20-cv-00944-JLS (DFMx)
       RUBIN,
  14
                  Plaintiff,                 FINAL JUDGMENT
  15
            vs.
  16
       SCBH LABORATORY LLC d/b/a
  17 SCBH LLC; CHARLES MCPHAIL;
       ANDRE MCPHAIL, AND DOES 1
  18 THROUGH 10,
  19              Defendants.
  20
  21
  22
  23
  24
  25
  26
  27
  28
Case 8:20-cv-00944-JLS-DFM Document 48 Filed 07/23/21 Page 2 of 2 Page ID #:541




   1         Plaintiff, Mordechai Rubin aka Michael Rubin (“Plaintiff”) and Defendants
   2 Charles McPhail, and Andre McPhail (“Defendants,” and together with Plaintiff, the
   3 “Parties”), having stipulated to the entry of this Judgment by the Court, the Court
   4 having considered the matter and good cause appearing,
   5         IT IS HEREBY ORDERED, ADJUDGED, AND DECREED THAT:
   6         1.    This Court has jurisdiction of the subject matter hereof and the parties to
   7 this Stipulation for Entry of Final Judgment (Stipulation), venue is proper in this
   8 county, and this Court has jurisdiction to enter this Judgment.
   9         2.    Judgment is entered in favor of Plaintiff, Mordechai Rubin aka Michael
  10 Rubin and against Defendants Charles McPhail and Andre McPhail, jointly and
  11 severally, on the Second, Third and Fourth Causes of Action of the Complaint in the
  12 total amount of $516,205.48.
  13         3.    The First Cause of Action of the Complaint is voluntarily dismissed by
  14 Plaintiff as are the Plaintiff’s claims for alter-ego against the Defendants.
  15         4.    This Court shall retain jurisdiction to enforce the terms and conditions of
  16 the Stipulated Judgment and of the separate Settlement Agreement entered into by the
  17 Parties.
  18         5.    Except as otherwise set forth in the Settlement Agreement, the Parties shall
  19 each bear their own costs.
  20
  21 IT IS SO ORDERED.
  22
  23 DATED: July 23, 2021
                                              HON. JOSEPHINE L. STATON
  24                                          UNITED STATES DISTRICT JUDGE
  25
  26
  27
  28
